             CASE 0:20-cr-00203-PAM-KMM Doc. 47 Filed 11/04/20 Page 1 of 6
AO 199A (Rev. 12/11) Order Setting Conditions of Release                            Francisco Miguel Rodriguez Valenzuela



                                  UNITED STATES DISTRICT COURT
                                                for the
                                        District of Minnesota


     United States of America,

                  v.

    Francisco Miguel Rodriguez Valenzuela                          Case No. 0864 0:20CR00203-001
            Defendant


                           ORDER SETTING CONDITIONS OF RELEASE

                                                            subject to these conditions:

       (1)             The defendant must not violate any federal, state, or local law while on release.

       (2)             The defendant must cooperate in the collection of a DNA sample if it is
                       authorized by 42 U.S.C. § 14135a.1

       (3)             The defendant must advise the court or the pretrial services office or
                       supervising officer in writing before making any change of residence or
                       telephone number.

       (4)           The defendant must appear in court as required and, if convicted, must
                     surrender as directed to serve a sentence that the Court may impose.
                     The defendant must appear at
                     on                                                               .

                       If blank, defendant will be notified of next appearance.
       (5)             The defendant must sign an appearance bond, if ordered.



1
  The Director of the FBI is required by law to promptly expunge from the index described in 42 USC Section
14132(a), the analysis of the DNA sample collected from this Defendant upon receipt by the Attorney General of a
certified copy of a final court order establishing: 1) that no indictment was returned, or 2) that the charges giving rise
to this Order Setting Conditions of Release were dismissed, or 3) that Defendant was acquitted of the charges giving
rise to this Order setting Conditions of Release. In the event any of the foregoing occur, Defendant or his or her
Attorney should submit a proposed Order to the Court specifying which of the foregoing events occurred, and
sufficient information regarding his or her identity and the charges giving rise to this Order Setting Conditions of
Release to enable the FBI to match the Order to the DNA sample to be expunged. To accomplish the expungement,
once the Order is entered, the Defendant or his or her Attorney must send a certified copy of the Order to:

         Federal Bureau of Investigation
         Laboratory Division
         2501 Investigation Parkway
         Quantico, VA 22135
         Attn: Federal Convicted Offender Program Manager

More information is available at: www.fbi.gov/about-us/lab/biometric-analysis/codis/codis_expungement
Page | 1
             CASE 0:20-cr-00203-PAM-KMM Doc. 47 Filed 11/04/20 Page 2 of 6
AO 199B (Rev. 08/2015) Additional Conditions of Release                 Francisco Miguel Rodriguez Valenzuela

                             ADDITIONAL CONDITIONS OF RELEASE


below:

       (6)           The defendant is placed in the custody of:
                     Person or organization
                     Address (Only if above is an organization)
                     City and State
                     Tel No. (if organization)

Who agrees to (a) supervise the defendant, (b) use every effort to assure the
appearance at all court proceedings, and (c) notify the court immediately if the defendant violates
a condition of release
                                 Signed: ________________________ ___________________
                                              Custodian or Proxy                    Date

       (7)           The defendant must:


              (a)    submit to supervision by and report for supervision to the U.S. Probation and
                     Pretrial Services Office as directed and ensure your supervising officer has a
                     means to reach you.

              (b)    continue or actively seek employment.

              (c)    continue or start an education program.

              (d)    surrender any passport, Green Card, Visa, Advanced Parole Document, Refugee
                     Travel Permit/Reentry Document, or other foreign travel document to Probation
                     and Pretrial Services as directed.

              (e)    not obtain a passport, Green Card, Visa, Advanced Parole Document, Refugee
                     Travel Permit/Reentry Document, or other foreign travel document.

              (f)    abide by the following restrictions on personal association, residence, or travel:
                     Travel restricted to the District of Minnesota unless approved by the supervising
                     officer.

              (g)    avoid all contact, directly or indirectly, with any person who is or may be a
                     victim or witness in the investigation or prosecution, including:



              (h)    get medical or psychiatric treatment:


              (i)    return to custody each               at
                      at
                     purpose(s):

Page | 2
           CASE 0:20-cr-00203-PAM-KMM Doc. 47 Filed 11/04/20 Page 3 of 6
AO 199B (Rev. 08/2015) Additional Conditions of Release                  Francisco Miguel Rodriguez Valenzuela

                             ADDITIONAL CONDITIONS OF RELEASE

              (j)    maintain residence at a halfway house or community corrections center, as the
                     pretrial services office or supervising officer considers necessary, and observe
                     the rules and regulations of that facility.

              (k)    not possess a firearm, destructive device, or other weapon.
              (l)    not use alcohol         at all       excessively.

              (m) not use or unlawfully possess a narcotic drug or other controlled substances
                  defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.

              (n)    submit to testing for a prohibited substance if required by the pretrial services
                     office or supervising officer. Testing may be used with random frequency and
                     may include urine testing, the wearing of a sweat patch, a remote alcohol testing
                     system, and/or any form of prohibited substance screening or testing. The
                     defendant must not obstruct, attempt to obstruct, or tamper with the efficiency
                     and accuracy of prohibited substance screening or testing.

              (o)    participate in a program of inpatient or outpatient substance abuse therapy and
                     counseling if directed by the pretrial services office or supervising officer.

              (p)    participate in one of the following location restriction programs and comply
                     with its requirements as directed.
                          (i) Curfew. You are restricted to your residence every day
                                       from              to                or
                                       as directed by the pretrial services officer, or

                           (ii)   Home Detention. You are restricted to your residence at all times
                                  except for employment; education; religious services; medical,
                                  substance abuse, or mental health treatment; attorney visits; court
                                  appearances; court-ordered obligations; or other activities approved
                                  in advance by the pretrial services office or supervising officer; or

                           (iii) Home Incarceration. You are restricted to 24-hour-a-day lockdown
                                 at your residence except for medical necessities and court
                                 appearances or other activities specifically approved by the court.




Page | 3
           CASE 0:20-cr-00203-PAM-KMM Doc. 47 Filed 11/04/20 Page 4 of 6
AO 199B (Rev. 08/2015) Additional Conditions of Release                  Francisco Miguel Rodriguez Valenzuela

                             ADDITIONAL CONDITIONS OF RELEASE


              (q)    submit to location monitoring as directed by the pretrial services office or
                     supervising officer and comply with all of the program requirements and
                     instructions provided.

                                   you must pay all or part of the cost of the program based upon your
                                   ability to pay as determined by the pretrial services office or
                                   supervising officer.

              (r)    report as soon as possible, to the pretrial services office or supervising officer
                     every contact with law enforcement personnel, including arrests, questioning, or
                     traffic stops.

              (s)




Page | 4
  CASE 0:20-cr-00203-PAM-KMM Doc. 47 Filed 11/04/20 Page 5 of 6




Elk River, MN
           CASE 0:20-cr-00203-PAM-KMM Doc. 47 Filed 11/04/20 Page 6 of 6
AO 199C (Rev. 09/08) Advice of Penalties                                Francisco Miguel Rodriguez Valenzuela

                                  Directions to the United States Marshal

                     The defendant is ORDERED released after processing.

                     The United States Marshal is ORDERED to keep the defendant in custody until
                     notified by the clerk or judge that the defendant has posted bond and/or
                     complied with all other conditions for release. If still in custody, the defendant
                     must be produced before the appropriate judge at the time and place specified.

                     The United States Marshal is ORDERED to keep the defendant in custody until
                     notified by the U.S. Probation and Pretrial Services Office that a halfway house
                     bed is available. If still in custody, the defendant must be produced before the
                     appropriate judge at the time and place specified.



Date:



                                                    U.S. Magistrate Judge Becky R. Thorson
                                                           Printed Name and Title




7155123




DISTRIBUTION: COURT         DEFENDANT      PRETRIAL SERVICES U.S. ATTORNEY    U.S. MARSHAL




Page | 6
